HOLLOWAY, Circuit Judge
(concurring in the result):
I concur in the judgment and the holding of the majority that the writ must issue to protect the privilege against disclosure of the identity of the confidential informer. To me the compelling considerations on the privilege are a sufficient basis for relief and I cannot agree that the principles of collateral estoppel apply under Federal or Colorado law on the record before us.
To me the limitations on collateral estoppel prevent its application here. “It is well established that a prior criminal conviction may work an estoppel in favor of the Government in a subsequent civil proceeding.” Emich Motors Corp. v. General Motors Corp., 340 U.S. 558, 568, 71 S.Ct. 408, 414.1 The Colorado conviction of respondent Schoengarth on his plea of guilty may work such an estoppel as to issues essential to that conviction. However, the validity of the antecedent search is not shown on our record to have been such an issue essential to the conviction, see Kauffman v. Moss, 420 F.2d 1270, 1275 (3d Cir.), and the validity of the search was not litigated in the Colorado criminal case.2 The fact that Schoengarth might have fought the case, and might have challenged the search by motion or objections and did not do so, does not without more suffice to bring the estoppel to bear here.
“In all cases, therefore, where it is sought to apply the estoppel of a judgment rendered upon one cause of action to matters arising in a suit upon a different cause of action, the inquiry must always be as to the point or question actually litigated and determined in the original action, not what might have been thus litigated and determined.” Cromwell v. County of Sac, 94 U.S. 351, 353, 24 L.Ed. 195. Where collateral estoppel is applied from a criminal conviction to a subsequent civil case the Court observes the same limitations. In Emich Motors Corp. v. General Motors Corp., supra, 340 U.S. at 569, 71 S.Ct. at 414, the Court stated:
“Such estoppel extends only to questions ‘distinctly put in issue and directly determined’ in the criminal prosecution. See Frank v. Mangum, supra, 237 U.S. [309] at page 334, 35 S.Ct. [582] at page 590 [59 L.Ed. 969]; United States v. Meyerson, D.C.S.D.N.Y.1928, 24 F.2d 855, 856 (S.D.N.Y.). In the case of a criminal conviction based on a jury verdict of guilty, issues which were essential to the verdict must be regarded as having been determined by the judgment.” On the basis of the Emich case this
Court has observed the same limitations. *319See Sell v. United States, 336 F.2d 467, 474-475 (10th Cir.). See also Kauffman v. Moss, supra, 420 F.2d at 1274-1275, and cases there cited. The Colorado Court follows the same principles springing from the Cromwell case. See Benson v. Bottger, 143 Colo. 579, 354 P.2d 601, 605; and Grand Valley Irrigation Co. v. Fruita Imp. Co., 86 P. 324, 330.3 And in the case of a guilty plea collateral estoppel may apply by examining the record as to the offense charged and the determinations “essential to a conviction.” See United States v. Schneider, 139 F.Supp. 826, 830 (S.D.N.Y.).
While the limitations on collateral estoppel have been relaxed in some instances, it seems to me that the Supreme Court and the Colorado Court have not pointed the way toward its application as made here. For these reasons I feel that collateral estoppel—with its conclusive impact on some of the claims alleged in the civil case—does not apply on the basis of the record before us.

. Because I feel that basic requirements concerning the issues covered by collateral estoppel are not met I do not reach the question of the limitations as to parties bound by the estoppel.


. The majority opinion refers to the judicial determination of probable cause implicit in the issuance of the warrant. The ex parte determination is not, of course, conclusive of the validity of the search which may be challenged later in the criminal case, as the opinion recognizes. See Hernandez v. People, 385 P.2d 996 (Colo.). Thus, the application of collateral estoppel must rest on the defendant’s failure to so challenge the validity of the search and the theory of “issue preclusion.” The record before us shows no more and does not establish a factual basis for a waiver such as discussed in Palma v. Powers, 295 F.Supp. 924, 936-937 (N.D.Ill.)


. I believe we need not explore the question of whether Federal or Colorado law applies in determining the effect of the Colorado judgment in this federal suit on a federally created cause of action, since the principles are the same in the decisions.